Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Applicant’s reply filed on 5/31/22 is acknowledged.  Claims 1, 2, 13, 28, and 30 are pending. Claim 1 has been amended.  Claims 1, 2, 13, 28 and 30 are under consideration. 

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 13, 28 and 30 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staniforth et al. (US 2003/0180227) in view of Briggner et al. (US 5,874,063; 1999) and Morton et al. (US 2008/0063719).
Staniforth et al. teach dry powder formulations for inhalation and delivery of active ingredients (e.g. paragraph 0030).  Staniforth et al. teach the composition may comprise as the active ingredients the combination of formoterol and beclomethasone dipropionate (e.g. paragraphs 0030-0034; Example 11; Claim 3). Staniforth et al. teach a process for making a powder comprising a) co-micronising excipient particles and magnesium stearate particles to significantly reduce their particle size and contemporaneously making the magnesium stearate particles coating the surface of the excipient particles; b) spheronising by mixing the resulting mixture with coarse carrier particles such that mixture particles adhere to the surface of the coarse carrier particle; c) adding by mixing active particles in the micronized form to the spheronised particles (e.g. paragraph 0059 and Claim 10).   Staniforth et al. teach that the spheronisation step is preferably 4 hours (e.g. paragraphs 0078 and 0079).   Staniforth et al. teach that the excipient and coarse excipient is alpha-lactose monohydrate (e.g. paragraph 0065, Examples). Staniforth et al. teach that particle size of the pre-blend mixture is 1.58-9.64 microns, which is within the claimed range of less than 20 microns as in Claim 1, and teach that the particle size of the coarse excipient particles is 212-355 microns (e.g. Example 1 and Table 1).  
Staniforth et al. do not teach a step wherein said co-micronized particles are first conditioned by exposure to a relative humidity of 50 to 75% at a temperature of 20-25 °C for a time of 6-60 hours, prior to said mixing. This deficiency is made up for by the teachings of Briggner et al. and Morton et al. 
Briggner et al. teach a treatment method of increasing the stability of a pharmaceutical fine particle mixture useful for inhalation of active substances, without altering the particle size (e.g. column 1, lines 30-34).  Briggner et al. teach the active substances include formoterol fumarate, beclomethasone dipropionate, ipratropium bromide, oxytropium bromide (e.g. column 1, line 58-column 2, line 31).  Briggner et al. further teach that the inventive particles can also help to increase the respirable fraction of the powder (e.g. column 1, lines 34-41).  Briggner et al. teach that the treatment process includes exposure to 35-85% relative humidity at ambient temperature (i.e. about 22 °C) for a variable length of time, and exemplify 24 hrs (e.g. column 4, lines 16-34).  The range of 35-85% relative humidity overlaps the claimed range of 55-75%.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Morton et al. teach inhaled pharmaceutical compositions comprising dry powder (e.g. abstract).  Morton et al. further teach a treatment method to remove amorphous material from the particles (e.g. paragraphs 0024, 0036, 0160-0167; Example 7).  Morton et al. teach that the treatment process includes exposure to 30-100%, 40-95%, 50-90% and exemplify 60% relative humidity at 10-50 °C or 25 °C for 48 hrs (e.g. paragraphs 0160-0164 Example 7).  
  Regarding Claims 1, 2, 28 and 30, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to include a conditioning step at a relative humidity of 50 to 75% at a temperature of 20-25 °C for a time of 24 or 48 hours in the process of Staniforth et al. One of ordinary skill in the art would have predicted success as Staniforth et al., Briggner et al. and Morton et al. are drawn to pharmaceutical fine particle mixtures useful for inhalation of active substances, and one of ordinary skill would have been motivated in order to increase the formulation stability and to increase the respirable fraction of the active powder, as taught by Briggner et al. Briggner et al. teach that “The time necessary to effect the treatment will vary with batch size, relative humidity and a large number of other factors. The progress of the treatment with time can be monitored by taking samples and testing them in accordance with Example A and then the batch treatment time determined empirically for a given set of conditions.” (e.g. column 4, lines 29-34).  It would be obvious to one of ordinary skill in the art to select the 24hrs of Briggner et al. or to vary through routine experimentation the conditioning time.  In addition, Morton et al. teach conditioning times including 48 hrs.  One of ordinary skill in the art would understand this to be an appropriate choice as the teachings are also drawn to pharmaceutical inhaled particle formulations. Further, it would have been obvious to include the conditioning step prior to the spheronization step of Staniforth et al. as Briggner et al. teach that the treatment process is generally inappropriate for treatment of fine particles after they have been spheronized (e.g. column 4, lines 54-56).  
Regarding the mass charge density of the co-micronized particles Staniforth, Briggner, and Morton are silent, however, as described supra, they teach the claimed preparation process on particles of the claimed substance and size, therefore, the same mass charge density would necessarily be obtained from following the same method steps. “[W]hen considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure.” Perricone v. Medicis Pharm. Corp.,432 F.3d 1368, 1377—78 (Fed. Cir. 2005) (“In some cases, the inherent property corresponds to a claimed new benefit or characteristic of an invention otherwise in the prior art. In those cases, the new realization alone does not render the old invention patentable.”).
Regarding Claim 13, Briggner et al. teach the active substances include formoterol fumarate, beclomethasone dipropionate, ipratropium bromide, oxytropium bromide (e.g. column 1, line 58-column 2, line 31).  It would have been obvious to one of ordinary skill in the art at the time of invention to include an additional active, including ipratropium bromide and/or oxytropium bromide in the formulations of Staniforth in order to obtain the benefits of an anti-cholinergic agent. 

Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive. 
	Applicant argues, beginning on page 6, that the cited references do not recognize or teach the advantages discovered by Applicants.  Applicants argue that samples subjected to conditioning exhibit reduced charge, decrease in Basic Flow Energy and Fluidization energy. This is not found persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Applicant has not demonstrated why the difference in charge is surprising. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The prior art has established the advantages associated with the conditioning steps claimed by Applicant. The fact that the prior art did not measure charge does not render the combination unobvious. Briggner et al. teach that “… by treatment of fine particles, particularly of inhalation drugs and excipients therefor, their stability can be increased without substantially altering their particle size. The new particles according to the invention can also help to increase the respirable fraction of the powder when the drugs are used in dry powder inhalation devices. The new and more stable particles according to the invention have a greater degree of crystallinity than more conventional fine particles and are characterized in that they give off less heat than such conventional fine particles when submitted to water vapor as set out below.” (e.g. column 1, lines 31-41).  One of ordinary skill in the art would have been motivated to combine this treatment (Briggner et al.) with the inhalable powders of Staniforth et al. in order to obtain these benefits.   The fact that Briggner et al. do not recite the same advantages as discovered by the Applicant would not make the combination of references unobvious.  The claims are drawn to a method of preparing a dry powder formulation, which are taught by Staniforth, Briggner and Morton as described previously.  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  
Applicant further argues on page 9 that the inventive formulations show an increased uniformity and an improved respirable fraction as compared to untreated particles. Applicant continues that “the data clearly demonstrate that the presently claimed process achieves advantageous technical effects at least in terms of a reduction in electrostatic charges, improved flow properties, a reduction in amorphous content, an increased uniformity/homogeneity of distribution of active ingredients, more accurate delivered dose of active ingredients and an improved respirable fraction. Moreover all of these effects are achieved without a significant change in particle size or water content of the carrier particles”.  This is not found persuasive, as these properties are also taught as described supra by Briggner et al. ( “… by treatment of fine particles, particularly of inhalation drugs and excipients therefor, their stability can be increased without substantially altering their particle size. The new particles according to the invention can also help to increase the respirable fraction of the powder when the drugs are used in dry powder inhalation devices. The new and more stable particles according to the invention have a greater degree of crystallinity than more conventional fine particles and are characterized in that they give off less heat than such conventional fine particles when submitted to water vapor as set out below.” e.g. column 1, lines 31-41); and Morton et al. (removal of amorphous material/re-crystallization of the amorphous material from the particles. e.g. paragraphs 0024, 0036, 0160-0167; Example 7). 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619